Lucas County, No. L-95-034. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page 3 of the court of appeals’ Decision and Judgment Entry, filed January 5,1996:
“Upon consideration thereof, this court finds that our decision in this case is in conflict with the decisions in Dion and Lynch [infra ] on the issue of whether R.C. 3937.18 and the rule announced in [State Farm Auto. Ins. Co. v.] Alexander [ (1992), 62 Ohio St.3d 397, 583 N.E.2d 309] require that a wrongful death claimant who is a statutory beneficiary of the insured decedent be allowed to recover under the uninsured motorist provision of the policy even though such beneficiary is not a defined insured.
“On consideration whereof, this court finds appellant/cross-appellee’s motion to certify well taken. This case is hereby ordered certified to the Supreme Court of Ohio as it is in conflict with Dion v. State Farm Mut. Automobile Ins. Co. (March 24, 1992), Defiance App. No. 4-91-14, unreported [1992 WL 63281], and Lynch v. State Farm Automobile Ins. Co. (March 21, 1994), Butler App. No. CA9306-099, unreported [1994 WL 93163], as set forth above. It is so ordered.”
Sua sponte, this cause is consolidated with 95-2509, infra.